 16304 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1There is no contention that the organizers could not have reached the unitemployees off the Employer's premises before the employees started work or
at some other time and place. See NLRB v. Babcock & Wilcox Co., 351 U.S.105 (1956).2See generally Great Atlantic & Pacific Tea Co., 120 NLRB 765, 766(1958), Kennicott Bros., 284 NLRB 1125 (1987), and John M. Horn LumberCo. v. NLRB, 859 F.2d 1242 (6th Cir. 1988).Phillips Chrysler Plymouth, Inc. and AutomobileMechanics Local 701, International Association
of Machinists and Aerospace Workers, AFL±
CIO, Petitioner. Case 13±RC±17995August 12, 1991DECISION AND DIRECTION OF SECONDELECTIONBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held May 4, 1990, and the Regional Director's report
recommending disposition of them. The election was
conducted pursuant to a Stipulated Election Agree-
ment. The tally of ballots shows six for and four
against the Petitioner, with no challenged ballots.The Board has reviewed the record in light of theexceptions and brief, and adopts the Regional Direc-
tor's findings and recommendations only to the extent
consistent with this decision.The Employer's Objection 2 alleges that the conductof Union Organizers Dennis Jawor and Donald Hackl
destroyed the laboratory conditions of the election. The
Regional Director's investigation revealed that Jawor
and Hackl were talking to bargaining unit employees
in the Employer's shop area at 8:15 a.m. on the day
of the election. The Employer's president, Curtis
Pascarella, told the organizers that they were not per-
mitted in the shop area until the 9 a.m. preelection
conference. He asked them to leave the shop area and
to wait in the reception area until then. Jawor and
Hackl refused to leave the shop area.According to Pascarella and Service Manager GregFielder, Jawor and Hackl started a ``shouting match''
in front of the employees. The organizers maintained
that they had a right to be there, and that it would
jeopardize the election if Pascarella removed them.
The police were called and spoke to Jawor and Hackl.
Neither Jawor nor Hackl left the shop area.The Regional Director recommended overruling theobjection, noting that ``at most'' the organizers may
have been trespassing, which was ``not itself objection-
able conduct.'' We disagree.Jawor and Hackl are both union agents. Therefore,the test to be applied is whether their conduct ``reason-
ably tend[ed] to interfere with the employees' free and
uncoerced choice in the election.'' Baja's Place, 268NLRB 868 (1984). In deciding whether the employees
could freely and fairly exercise their choice in the elec-
tion, the Board evaluates the following factors: (1) the
number of incidents of misconduct; (2) the severity of
the incidents and whether they were likely to cause
fear among the employees in the bargaining unit; (3)
the number of employees in the bargaining unit sub-jected to the misconduct; (4) the proximity of the mis-conduct to the election date; (5) the degree of persist-
ence of the misconduct in the minds of the bargaining
unit employees; (6) the extent of dissemination of the
misconduct among the bargaining unit employees; (7)
the effect, if any, of misconduct by the opposing party
in canceling out the effect of the original misconduct;
(8) the closeness of the final vote; and (9) the degree
to which the misconduct can be attributed to the party.
Avis Rent-A-Car System, 280 NLRB 580, 581 (1986).Here the incident was a major one that continued forsome time. In front of the employees and in the em-
ployees' work area, the two nonemployee union orga-
nizers, who had no demonstrated legal right to be
there,1repeatedly and belligerently refused to heed re-quests of the Employer's president to leave. If not di-
rectly witnessed by all 10 unit employees, the union
agents' conduct must have quickly been made known
to all. This direct challenge to the Employer's assertion
of its property rights could not have been lost on the
employees as they began to vote 75 minutes later. Fur-
ther, even after the police were summoned, the orga-
nizers failed to stop their unwarranted trespass. The
message undoubtedly conveyed to employees by the
union agents' conduct was that the Employer was pow-
erless to protect its own legal rights in a confrontation
with the Union. The impact of this incident is espe-
cially significant in this election, in which a shift of
one vote could have changed the outcome.There is no evidence of any misconduct on the partof the Employer to weigh against the misconduct of
the Petitioner's agents, and the organizers' actions
plainly are attributable to the Petitioner. In these cir-
cumstances, we find that the Petitioner's conduct rea-
sonably tended to interfere with the employees' free
and uncoerced choice in the election.We find that the Petitioner destroyed the laboratoryconditions of the election.2Thus, we shall sustain theEmployer's Objection 2, and we shall set aside the
election and direct a second election.[Direction of Second Election omitted from publica-tion.]MEMBERDEVANEY, dissenting.My colleagues set aside the election in this casebased on the refusal of two union representatives to
leave the Employer's shop area 45 minutes before the
preelection conference. Contrary to my colleagues, I
would adopt the Regional Director's recommendation
to certify the Union. 17PHILLIPS CHRYSLER PLYMOUTH1120 NLRB 765 (1958).2Id. at 767.3284 NLRB 1125 (1987).4859 F.2d 1242 (6th Cir. 1988).5280 NLRB 580 (1986).Based on the affidavits of the Employer's president,Pascarella, and its service manager, Fielder, the Re-
gional Director described the alleged objectionableconduct as follows. At 8:15 on the morning of the
election, Pascarella encountered two union agents,
Jawor and Hackl, in the shop, talking to some of the
mechanics. Pascarella informed the union agents that
they were not allowed in the shop area until the
preelection conference scheduled to begin at 9 a.m.,
and asked them to leave the shop and go to the recep-
tion area until that time. The union agents allegedly
``started a shouting match,'' yelling that they had a
right to be there and that, if they were kicked out, it
would jeopardize the election. The Employer then
summoned the police. The police spoke with the union
agents, but the agents did not leave.Characterizing the union agents' conduct as ``repeat-edly and belligerently refus[ing] to heed requests to
leave,'' my colleagues find this conduct objectionable
because ``this direct challenge to the Employer's asser-
tion of its property rights'' conveyed to employees a
message that ``the Employer was powerless to protect
its own legal rights in a confrontation with the
Union.'' This finding is both factually and legally un-
sound.First, as a factual matter, it is most unlikely that theemployees inferred any broad conclusion from the
union agents' refusal to leave. In any event, my col-
leagues' conclusion as to the likely impact of the inci-
dent on employees, i.e., that the Employer was power-
less to protect its legal rights against the Union, is to-
tally unpersuasive. Because police officers spoke with
the union agents but did not insist that they leave, I
find it far more reasonable to conclude that the em-
ployees assumed that the union agents were correct in
asserting that they had a right to remain because of theelection.Further, contrary to the majority, I find the presentcase bears no resemblance to the cases on which my
colleagues rely for setting aside this election. Thus, in
Great Atlantic & Pacific Tea Co.,1a union's electionobjection was sustained when the union's principal or-
ganizer was arrested in front of employees in the em-
ployer's store a few minutes before the election. The
Board found that the organizer's arrest under these cir-
cumstances ``was sufficient to create an atmosphere of
confusion and render impossible the free and
untrammeled choice of a bargaining representative.''2The Board's decision hardly suggests that, if the police
had declined to arrest the organizer, his presence in the
store would have provided a meritorious basis for an
employer objection.In Kennicott Bros.,3during the critical period, twounion agents entered the employer's premises, threat-
ened to physically harm the employee who had filed
the decertification petition, and assaulted the employ-
er's president and manager in the presence of 15 em-
ployees and customers. In setting aside the election,
the Board found that the employees would not fail to
heed the message that any opposition to the union
could result in physical retaliation. Kennicott Bros. istotally unlike the present case, as here there is no con-
tention that the union agents, in refusing the Employ-
er's request to leave the shop area, assaulted or threat-
ened anyone.A divided court of appeals in John M. Horn LumberCo. v. NLRB4held that for an election to be set aside,it must be shown that unlawful acts interfered with the
employees' exercise of free choice to such an extent
that they materially affected the results of the election.
In Horn, the court reversed the Board and found suchinterference where a prounion employee threatened to
``blow [a union opponent's] brains out'' and a
prounion employee knocked another union opponent's
hat off and stated that he better vote for the union.
Again, these facts bear no resemblance to those in the
present case.Finally, in Avis Rent-A-Car System,5the Boardfound that a number of incidents of picket-line mis-
conduct during the critical period, including blocking
two delivery trucks, spitting next to or slapping cars
crossing the picket line, damage to two employees'
cars, and scattering of nails in a driveway, did not
interfere with employees' free choice in the election.
In the present case, there is no conduct of a nature or
gravity similar even to the conduct found
unobjectionable in Avis.In sum, under the facts of this case, the unionagents' conduct did not reasonably tend to interfere
with employee free choice. The union agents did not
assault or threaten either the Employer's representa-
tives or the employees, and their exchange of harsh
words with Pascarella hardly rises to the level of such
conduct. Moreover, assuming that the agents' presence
in the Employer's shop area before the election con-
stituted trespassing, like the Regional Director I do not
find that their refusal to leave this area before the
preelection conference, without a showing that some-
thing more substantial occurred here, reasonably tend-
ed to interfere with the employees' free and uncoerced
choice in the election. Accordingly, I dissent from my
colleagues' decision to set aside the election.